—Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered April 7, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to five years’ probation following his conviction of criminal possession of a controlled substance in the fifth degree. Defendant was subsequently found to have violated the terms of his probation and was sentenced to a term of imprisonment of 2^ to 7 years.
We affirm. Testimony at defendant’s violation of probation hearing supports County Court’s finding that defendant violated the terms of his probation by failing to report to meetings with his probation officer or for a substance abuse evaluation, and by failing to either obtain full-time employment or attend school on a regular basis. Given defendant’s inability to abide by the terms of his probation, as well as his criminal record, we find no basis to disturb the sentence imposed by County Court. We have considered defendant’s other contentions and find them to be without merit.
*922Mikoll, J. P., Mercure, Crew III, White and Peters, JJ., concur. Ordered that the judgment is affirmed.